MEMORANDUM OPINION
                                       
                              No. 04-11-00546-CR
                                       
                             IN RE Phillip HARVEY
                         Original Mandamus Proceeding
PER CURIAM

Sitting:		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice
MARIALYN BARNARD, JUSTICE
DELIVERED AND FILED:  August 24, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED

 	On July 29, 2011, relator filed a petition for writ of mandamus, and on August 9, 2011, relator filed a motion to withdraw the petition for writ of mandamus.  Accordingly, we DISMISS the petition for writ of mandamus.
PER CURIAM
DO NOT PUBLISH